UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8 - K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Act of 1934 Date of report (date of earliest event reported):June 24, 2011 HEART TRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 333-111683 87-0441351 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 14942 Gault Street Van Nuys, California91405 (818)782-2189 (Address of principal executive offices) (Zip Code) (Registrant's telephone number, including area code) N/A (Former name or former address, if change since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Heart Tronics, Inc. (“we”, “our company” or “Heart Tronics”) files this report on Form 8-K to report the following transactions or events: Section 1 — Registrant’s Business and Operations Item 1.01.Entry into a Material Definitive Agreement See Item 8.01 Item 1.02.Termination of a Material Definitive Agreement Not applicable Item 1.03.Bankruptcy or Receivership Not applicable Section 2 — Financial Information Item 2.01.Completion of Acquisition or Disposition of Assets Not applicable Item 2.02.Results of Operations and Financial Conditions Not applicable Item 2.03.Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Not applicable Item 2.04.Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement Not applicable Item 2.05.Costs Associated with Exit or Disposal Activities Not applicable Item 2.06.Material Impairments Not applicable Section 3 — Securities and Trading Markets Item 3.01.Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing Not applicable Item 3.02.Unregistered Sales of Equity Securities See Item 8.01 Item 3.03.Material Modification to Rights of Securities Holders Not applicable Section 4 — Matters Related to Accountants and Financial Statements Item 4.01.Changes in Registrant’s Certifying Accountant Not applicable Item 4.02.Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review Not applicable Section 5 — Corporate Governance and Management Item 5.01.Changes in Control of Registrant Not applicable Item 5.02.Departure of Directors or Certain Principal Officers; Election of Directors; Appointment of Certain Principal Officers; Compensatory Arrangements of Certain Principal Officers Not applicable Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year Not applicable Item 5.04.Temporary Suspension of Trading Under Registrant’s Employee Benefit Plans Not applicable Item 5.05.Amendments to the Registrant’s Code of Ethics, or Waiver of a Provision of the Code of Ethics Not applicable Item 5.06.Change in Shell Company Status Not applicable Section 6 — Asset-Backed Securities Section 7 — Regulation FD Item 7.01.Regulation FD Disclosure Not applicable Section 8 — Other Events Item 8.01.Other Events See Corporate Update attached as Exhibit 99.1 to this form 8-K. See news release attached as Exhibit 99.2to this form 8-K. Section 9 — Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits Exhibit 99.1 Corporate Update Exhibit 99.2 Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated at Van Nuys, California, this 24th day of June, 2011. HEART TRONICS, INC., a Delaware corporation By: /s/Rowland Perkins Rowland Perkins Chief Executive Officer (principal executive officer)
